El Juez Asociado Se. HtjtchisoN,
emitió la opinión del tribunal.
Los impugnados interponen recurso de apelación contra una sentencia dictada sobre las alegaciones en un caso de impugnación de elección y los impugnadores solicitan que se desestime la apelación por el fundamento de que la trans-cripción de'autos no contiene “ todos los procedimientos ha-bidos en la impugnación o contienda.”
Los autos están formados por una notificación de haberse radicado una demanda enmendada con la aceptación de la copia de tal notificación y también de la demanda enmendada a que en ella se hace referencia; una moción en la que se expresa el hecho de enmendar la demanda de acuerdo con el artículo 139 del Código de Enjuiciamiento Civil, en la cual se indica que la demanda enmendada que a ese efecto se acompaña a la moción no varía en el fondo la acción ejerci-tada originalmente de donde aparece que ha sido notificada la parte contraria, con súplica de que la corte se sirva tenerla por presentada en sustitución de la demanda original; la demanda enmendada con el juramento, aceptación de la noti-ficación y nota de radicación del secretario; una excepción previa a la demanda enmendada por el fundamento de que la misma no aduce hechos suficientes para constituir una causa de acción, con aceptación de la notificación de su copia y nota de radicación del secretario; una moción para elimi-nar ciertas partes de la demanda enmendada de donde apa-rece la aceptación de su notificación y la nota de radicación *430del secretario; una solicitud de inclusión en. calendario especial y para que se señale la vista tanto de la excepción previa como de la moción para eliminar a que temos hecho referencia con aceptación de la notificación y nota de radi-cación del secretario; una notificación de haberse radicado una moción para que se dicte sentencia sobre las alegaciones con la aceptación de su copia y de la copia de tal moción; la moción para que se dicte sentencia sobre las alegaciones con su nota de radicación; la sentencia dictada de acuerdo con la misma en unión de la opinión en que dicha sentencia se fundó; un escrito de apelación contra dicha sentencia con la aceptación de su notificación y nota de radicación; una' moción para fijar la fianza de la apelación según lo dispuesto en la sección 11 de la ley que rige el procedimiento; una or-den fijando la cuantía de dicha fianza; la fianza en apelación aprobada por el juez sentenciador y un affidavit de la noti-ficación a los impugnadores del escrito de apelación hecha por correo.
El secretario de la corte de distrito certifica que la trans-' cripción que antecede “es una transcripción fiel y exacta de los documentos originales que obran en*el expediente de este caso.”
La sección 11 de la ley de marzo 7, 1906, que provee el procedimiento para impugnar la elección de funcionarios, fué citada en su totalidad en la opinión emitida en marzo 29 último en el caso de Candal v. Vargas y no es necesario re-producirla aquí. Dicha sección prescribe que podrá apelarse para ante este tribunal dentro del término improrrogable de diez días de pronunciada la sentencia definitiva, y ordena expresamente que tal apelación “se efectuará de acuerdo con el reglamento prescrito para las apelaciones en asuntos ci-viles.” El disponiéndose de esa sección impone la obligación al apelante de presentar en este tribunal “una transcripción de todos los procedimientos habidos en la contienda o impug-nación, certificada por el secretario del tribunal sentenciador, *431o por los abogados de todas las partes en dicba contienda,” y autoriza la confirmación de la sentencia si no se presentare tal transcripción y mediante la debida justificación por el apelado. Los apelados en este caso, sin embargo, no solici-tan la confirmación de la sentencia por dejarse de presentar la transcripción, ni invocan tampoco la regla 55 de este tribunal de acuerdo con la cual podrían solicitar que los autos fueran corregidos, sino que piden que se desestime la ape-lación por el sólo fundamento de que ciertos documentos ra-dicados en la corte inferior no fueron incluidos en la trans-cripción.
Se cita a Hayne, sobre Nuevo Juicio y Apelación, tomo 2, sección 265, para sostener la moción. En el segundo párrafo de esa sección se discute la proposición general de que “la transcripción debe contener todos los documentos que cons-tituyen los autos en apelación,” pero como allí se indica — •
“Lo que aquí se dice respecto a la necesidad de unos autos com-pletos en apelación tiene aplicación a todo lo que sea importante o esencial para la consideración de tal apelación. La sección 950 del Código de Enjuiciamiento Civil dispone que ‘si el apelante deja de presentar los documentos necesarios, la apelación puede ser desesti-mada.’ En el caso de Paige v. Reeding, el Tribunal Supremo dijo lo siguiente:
“ ‘Esta facultad para desestimar podría ejercitarse debidamente en casos extremos; pero ocurre frecuentemente que todo lo del legajo de la sentencia no es “necesario” para la completa resolución de una apelación. Y sería injusto desestimar una apelación meramente por-que alguna parte del legajo quizás hubiera sido omitida inadvertida-mente en la transcripción. Si la omisión se considera esencial por el apelado él puede fácilmente remediar el supuesto defecto sugi-riendo una corrección de autos.’ ”
No bay nada que aparezca de la faz de la transcripción radicada en este caso que indique que no es una copia com-pleta de todos los autos de la corte inferior desde y después de la fecba de la radicación de la demanda enmendada. Ni tampoco sugiere el certificado del secretario la omisión de *432algo que debió haber sido, incluido. Para los fines de esta opinión puede admitirse que la forma de este certificado deja* mucho que desear y que el mismo podría considerarse como insuficiente de no haber sido adicionado con la prueba afir-mativa de los apelados en cuanto a la naturaleza y alcance de las omisiones alegadas.
Los documentos omitidos, todos los cuales menos los dos alegatos (Nos. 14 y 15) aparentemente son de fecha anterior a la demanda enmendada, o por lo menos se refieren a cues-tiones preliminares e incidentales que en nada se relacionan con ninguna cuestión que hubiera podido ser promovida en esta apelación, se enumeran en el certificado radicado por los apelados, a saber:
(1) Una demanda original de impugnación de elección ra-dicada por los demandantes.
(2) Un escrito de notificación dirigido a todos y cada uno de los demandados anunciándoles la determinación de los demandantes a impugnar las elecciones que determinaron el triunfo de los mismos.
(3) Una declaración jurada de don Jesús J. Yergne sobre haber notificado a los demandados de la intención de los de-mandantes a impugnar la elección.
(4) Una solicitud dirigida por los demandados al secre-tario de la corte pidiendo que éste fije la fianza que dispone la sección 5 de la Ley sobre Impugnación de Elección.
(5) Una comunicación del secretario de la corte de dis-trito dirigida al Ledo. Don Leopoldo Peliú sobre haber la corte fijado dicha fianza en $2,500.
(6) Una certificación negativa del Sub-Tesorero de Puerto Rico sobre que Oscar Nevares López no figura como contri-buyente en el municipio de Toa Baja.
(7) Otra certificación del mismo tenor en cuanto a José Arrieta Ríos.
(8) Una moción de los demandantes impugnando la fianza *433prestada por los demandados de acuerdo con la prediclia sección 5 de la Ley sobre Impugnación de Elección. •
(9) Una moción de los demandados sobre que la corte ca-rece de jurisdicción para resolver la suficiencia de la sol-vencia de los fiadores que suscribieron la predicha fianza a favor de los demandantes.
(10) Una solicitud de inclusión en calendario especial para discusión de la predicha moción de impugnación de fianza.
(lí). Resolución de la corte sobre la fianza impugnada y dando un plazo de diez días a los demandantes para impug-nar la nueva fianza.
(12) Moción sobre impugnación de la nueva fianza.
(13) Una solicitud de inclusión en calendario especial de otra moción de impugnación de la nueva fianza.
(14) Alegato de los impugnadores sobre la moción para, eliminar ciertos particulares de la demanda y sobre la ex-cepción previa. -v f
(15) Alegato de los demandados en apoyo de la excepción previa a la demanda enmendada y sobre la moción de eli-minación.
Estos documentos, alegan los apelantes, y como ya se ha indicado aparecen de la faz de la relación, nada tienen que ver con ninguna cuestión envuelta o que se haya tratado de levantar en esta apelación y los apelados han admitido esto implícitamente. La demanda original fue sustituida por la enmendada, en tanto se refiere a cualquier cuestión envuelta en este caso, aunque puede admitirse que quedó como parte de los autos para ciertos fines, como por ejemplo, para acre-ditar la fecha en que la acción fue establecida y en un caso adecuado podría haber sido presentada por los apelantes en primera instancia, o por indicación de los apelados para com-pletar los autos.
Algunos de los otros documentos tales como la resolución de la corte sobre la suficiencia de la fianza (No. 11, supra) y los documentos en los cuales se basó dicha resolución (Nos. *4344 al 10, inclusive), si el apelante hubiera querido revisar esa resolución, podrían haberse relacionado en la solicitud (prae-cipe) para una transcripción, en cuyo caso hubiera debido incluirlos el secretario por virtud de lo preceptuado en el artículo 213 del Código de Enjuiciamiento Civil. Pero a falta de tal solicitud, ninguno de los documentos en cuestión po-día haber sido considerado como parte del legajo de la sen-tencia como se prescribe en el artículo 233, o de los autos en apelación a que se refiere el artículo 299 del Código dé En-juiciamiento Civil. El dejar de incluirlos sólo podría per-judicar a los apelantes en todo caso, y si “las mismas reglas y reglamentos como las que regulan las apelaciones en casos civiles” han de regular la cuestión, entonces quedaron debi-damente excluidos.
La referencia a “una transcripción de todos los proce-dimientos habidos en la contienda o impugnación” en el ar-tículo 11 de la Ley de 1906, supra, debe interpretarse en re-lación con el contexto, incluyendo la deliberada adopción de las reglas generales y reglamentos que regulan las apela-ciones en casos civiles, y no podemos creer que la Legisla-tura tuvo la intención de imponer al apelante la obligación innecesaria y el gasto de sobrecargar los autos con affidavits, alegatos, documentos y materia redundante de cualquier clase, los cuales de acuerdo con tales reglas y reglamentos no era posible que fuesen considerados como que constituyen parte de los autos en apelación en una acción civil ordinaria.
La moción debe ser'desestimada.

Declarada sin lugar la moción de los apela-dos solicitando la desestimación del re-curso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.